Exhibit 10.1

MILLIPORE CORPORATION

1999 STOCK INCENTIVE PLAN

Amended and Restated April 26, 2006

1.    PURPOSE; HISTORY

The purpose of this 1999 Stock Incentive Plan (as from time to time amended, the
“Plan”) is to advance the interests of Millipore Corporation (the “Company”) and
its subsidiaries by enhancing the ability of the Company to (i) attract and
retain employees and other persons or entities who are in a position to make
significant contributions to the success of the Company and its subsidiaries;
(ii) reward such persons or entities for such contributions; and (iii) encourage
such persons or entities to take into account the long-term interest of the
Company through ownership of shares (“Shares”) of the Company’s common stock
(“Stock”). The Plan as set forth herein was most recently amended and restated
April 26, 2006 to permit non-employee directors to receive awards of equity
incentive compensation under the Plan and to add to the Plan the 118,744 shares
of Millipore Common Stock that remain available for grant under the 1999 Stock
Option Plan for Non-Employee Directors.

The Plan is intended to accomplish these goals by enabling the Company to grant
Stock-based and other incentive awards (“Awards”), including Stock options
(“Options”), Stock appreciation rights (“SARs”), restricted Stock (“Restricted
Stock”), and Stock units (“Stock Units”), all as more fully described below.

2.    ADMINISTRATION

The Plan will be administered by the Management Development and Compensation
Committee of the Board of Directors of the Company (the “Board”) or by such
other committee of the Board as the Board may designate (the Management
Development and Compensation Committee or such other committee being herein
referred to as the “Committee”). The Committee will determine the recipients of
Awards, the times at which Awards will be made and the size and type or types of
Awards to be made to each recipient and will set forth in such Awards the terms,
conditions and limitations applicable to it. Awards may be made singly, in
combination or in tandem. The Committee will have full and exclusive
discretionary power to interpret the Plan, to adopt rules, regulations and
guidelines relating to the Plan, to grant waivers of Plan restrictions and to
make all of the determinations necessary for its administration. In the case of
any Award intended to be eligible for the performance-based compensation
exception under Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), the Committee will exercise its discretion consistent with
qualifying the Award for that exception. All determinations and actions of the
Committee made or taken under authority granted by any provision of the Plan,
will be conclusive and binding on all parties. Nothing in this paragraph shall
be construed as limiting the power of the Committee or the Board to make
adjustments under Section 11 or to amend or terminate the Plan under Section 16.
Notwithstanding the above and anything else in this Plan to the contrary, the
Board will administer the Plan insofar as it relates to Awards to non-employee
directors of the Company and will perform the same functions and have the same
authority as described above as they may relate to Awards to non-employee
directors of the Company.

3.    EFFECTIVE DATE AND TERM OF PLAN

The Plan as originally adopted became effective on April 22, 1999, the date on
which it was approved by the shareholders of the Company. The Plan will
terminate on April 22, 2009, subject to earlier termination by the Board
pursuant to Section 16. No Award may be granted under the Plan after the
termination date of the Plan, but Awards previously granted may extend beyond
that date.

4.    SHARES SUBJECT TO THE PLAN

Subject to adjustment as provided in Section 11 below, the following Share
maximums shall apply in administering the Plan:

(i) The maximum aggregate number of Shares that may be delivered under the Plan
shall be 11,321,202.

(ii) The maximum number of Shares for which Options or SARs may be granted to
any Participant (as defined in Section 5 below) in any calendar year under the
Plan shall be, in the case of each such type of Award, 1,000,000.

(iii) The maximum number of Shares subject to other Awards granted in any
calendar year to any Participant under the Plan shall be 1,000,000.



--------------------------------------------------------------------------------

(iv) Each Share issued upon the exercise or disposition of an Option or settled
with respect to a cash-based SAR granted under the Plan or issued with respect
to any other type of Award granted prior to April 26, 2005 shall reduce the
number of Shares available for delivery under the Plan by one (1). Each Share
issued under any Award not described in the immediately preceding sentence shall
reduce the number of Shares available for delivery under the Plan by one and
nine-tenths (1.9).

If any Award is canceled, expires or terminates without the issuance of all
Shares subject thereto, or is exercised or otherwise settled other than by the
delivery of Shares, the number of Shares subject to such Award that were not
issued with respect to such Award will not be treated as issued hereunder for
purposes of reducing the aggregate number of shares available (as determined
under (i) and (iv) above) and will be available for future Awards. Shares of
Restricted Stock forfeited to the Company prior to vesting in accordance with
the Plan and the terms of the particular Award shall be available again for
Awards under the Plan.

Stock delivered under the Plan may be either authorized but unissued Stock or
shares purchased in the open market or otherwise. No fractional Shares of Stock
will be delivered under the Plan and the Committee shall determine the manner in
which fractional share value will be treated.

5.    ELIGIBILITY AND PARTICIPATION

Those eligible to receive Awards under the Plan (“Participants”) will be key
persons in the employ of the Company or any of its subsidiaries (“Employees”)
and other persons (including non-employee directors of the Company) or entities
who, in the opinion of the Committee, are in a position to make a significant
contribution to the success of the Company or its subsidiaries. A “subsidiary”
for purposes of the Plan will be a corporation in which the Company owns,
directly or indirectly, stock possessing 50% or more of the total combined
voting power of all classes of stock.

6.    DELEGATION OF AUTHORITY

The Committee may delegate to senior officers of the Company who are also
directors of the Company (including, without limitation, the Chief Executive
Officer and/or President) its duties under the Plan (except as they relate to
Awards to non-employee directors of the Company) subject to such conditions and
limitations as the Committee may prescribe, except that only the Committee may
designate and make grants to Participants (i) who are subject to Section 16 of
the Exchange Act or any successor statute, including, without limitation,
decisions on timing, amount and pricing of Awards, or (ii) whose compensation is
covered by Section 162(m) of the Code.

7.    OPTIONS AND SARS

a.    Nature of Options. An Option is an Award entitling the Participant to
purchase a specified number of Shares at a specified exercise price. Both
“incentive stock options,” as defined in Section 422 of the Code (referred to
herein as an “ISO”) and non-incentive stock options may be granted under the
Plan. ISOs may be awarded only to Employees.

b.    Nature of SARs. A SAR is an Award that entitles a Participant to receive a
payment (in stock or cash) equal to the Fair Market Value of the SAR at the
exercise date minus the exercise price at the time of grant.

c.    Exercise Price. The exercise price of each Option or SAR shall be
determined by the Committee but shall not be less than 100% of the Fair Market
Value of a Share at the time of grant; provided, that, in no case shall the
exercise price of an Option or SAR be less, in the case of an original issue of
authorized Stock, than the par value of a Share. For purposes of this Plan,
“Fair Market Value” shall mean, except as provided below, the closing price of a
Share of Stock as reported on the New York Stock Exchange on the day prior to
the date of the grant (based on The Wall Street Journal report of composite
transactions) or, if the New York Stock Exchange was closed on the day prior to
the date of grant, the next preceding day on which it was open or, if the Shares
are no longer listed on such Exchange, such term shall have the same meaning as
it does in the provisions of the Code and the regulations thereunder applicable
to ISOs (whether or not the Award in question is an ISO).

d.    Duration of Options and SARs. In no case shall an Option or SAR be
exercisable more than ten years from the date the Option or SAR was granted.

e.    Exercise of Options and Conditions. Options or SARs will become
exercisable at such time or times, and on and subject to such conditions
(including performance conditions), as the Committee may specify. The Committee
may at any



--------------------------------------------------------------------------------

time and from time to time accelerate the time at which all or any part of the
Option or SAR may be exercised, regardless of whether such acceleration results
in unanticipated tax consequences for the holder of the Award.

f.    Payment for and Delivery of Stock. Full payment for Shares purchased will
be made at the time of the exercise of the Option, in whole or in part. Payment
of the purchase price will be made in cash or in such other form as the
Committee may approve, including, without limitation, delivery of Shares.

8.    RESTRICTED STOCK AND STOCK UNITS

Restricted Stock is an Award consisting of the delivery of Shares that are
subject to the requirement that they be forfeited or offered for sale to the
Company at a specified price (“forfeited”) if the restrictions or conditions
specified with respect to the Award are not satisfied (“vesting conditions”).
Restricted Stock may be awarded for no cash consideration, if permitted by
applicable law, or for such other consideration as determined by the Committee.

A Stock Unit is an unfunded and unsecured promise, denominated in shares of
Stock, to deliver Stock, or cash measured by the value of Stock, in the future.
A Stock Unit as to which the right to receive Stock or cash in the future is
subject to vesting conditions is referred to herein as a “Restricted Stock
Unit.”

The vesting conditions or other conditions applicable to a Restricted Stock
Award or a Stock Unit Award (including a Restricted Stock Unit Award) shall be
determined by the Committee in its discretion. The Committee may condition the
grant or vesting of a Restricted Stock Award or a Stock Unit Award (including a
Restricted Stock Unit Award) on the satisfaction of performance conditions
(“Performance Criteria”), each such Award being herein referred to as a
“Performance Award.” No Performance Award that is intended to qualify for the
performance-based compensation exception under Section 162(m) of the Code shall
be granted or shall vest, as the case may be, unless the applicable Performance
Criteria (i) are pre-established by the Committee in writing no later than 90
days after the commencement of the period to which the performance condition
relates (or at such earlier time as is required to qualify the Award as
performance-based under Section 162(m) of the Code), and (ii) consist of an
objectively determinable measure of performance relating to any or any
combination of the following (measured absolutely or by reference to an index or
indices and determined either on a consolidated basis or, as the context
permits, on a divisional, subsidiary, line of business, project or geographic
basis or in combinations thereof): sales; revenues; assets; expenses; earnings
before or after deduction for all or any portion of interest, taxes,
depreciation, or amortization, whether or not on a continuing operations or an
aggregate or per share basis; return on equity, investment, capital or assets;
one or more operating ratios; borrowing levels, leverage ratios or credit
rating; market share; capital expenditures; cash flow; stock price; shareholder
return; sales of particular products or services; customer acquisition or
retention; acquisitions and divestitures (in whole or in part); joint ventures
and strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings. A Performance Criterion and any targets with respect thereto
determined by the Committee need not be based upon an increase, a positive or
improved result or avoidance of loss. To the extent consistent with the
requirements for satisfying the performance-based compensation exception under
Section 162(m) of the Code, the Committee may provide in the case of any Award
intended to qualify for such exception that one or more of the Performance
Criteria applicable to such Award will be adjusted in an objectively
determinable manner to reflect events (for example, but without limitation,
acquisitions or dispositions) occurring during the performance period that
affect the applicable Performance Criterion or Criteria.

9.    TRANSFERS AND TERMINATIONS

a.    No Award (other than an Award in the form of an outright transfer of
Stock) may be assigned, pledged or transferred other than by will or by the laws
of descent and distribution, and during a Participant’s lifetime an Option or
SAR will be exercisable only by the Participant or, in the event of a
Participant’s incapacity, his or her guardian or legal representative.
Notwithstanding the foregoing, with the approval of the Board of non-employee
directors (and upon such terms and conditions imposed by the Board) Participants
may gift Options (other than ISOs) to immediate family members or family trusts.

b.    Except as otherwise determined by the Committee, the following rules shall
apply upon the termination of a Participant’s employment or other service
relationship with the Company and its subsidiaries:

(i)    In the case of an employee Participant, the portion of any Option or SAR
granted to the Participant under the Plan that was not exercisable at the time
of termination shall, except as otherwise provided at (ii) below or in
Section 15, immediately terminate and the balance of the Option or SAR, if any,
shall remain exercisable for the shorter of (i) the 90-day period (or such
longer period as provided in Section 15) following termination of employment,



--------------------------------------------------------------------------------

and (ii) the number of days for which the Option or SAR would have remained
exercisable had the Participant’s employment not terminated; provided, that if
the Participant’s employment is terminated for “cause” (as determined by the
Committee), all portions of any Options or SARs then held by the Participant
shall terminate immediately. Notwithstanding the foregoing, if the Committee so
determines in connection with any Option or SAR, special post-termination
exercise rules will apply if the Participant’s employment terminates by reason
of “Retirement” (as hereinafter defined). In any such case, each Option and SAR
held by the Participant immediately prior to such retirement or other
termination shall become exercisable, and to the extent exercisable shall remain
exercisable, for the duration of the special post-termination period specified
by the Committee (the “Special Exercise Period”), on the same basis as would
have applied had the Participant remained an employee. The Special Exercise
Period will begin on the date of termination of employment and end on the date,
if any, specified by the Committee, but in no event later than the earlier of
(A) the date the Option or SAR would have expired had the Participant actually
remained an employee of the Company, or (B) the fifth anniversary of the date of
termination of employment. For purposes of the foregoing, “Retirement” means any
of (i) retirement at normal retirement age (as defined in the Company’s
Retirement Plan), or (ii) any earlier termination by the Participant with the
consent of the Company. A Special Exercise Period shall automatically apply,
without Committee approval, in the case of the termination of employment after
attainment of age 62 and completion of at least ten (10) years of Service (as
defined in the Company’s Retirement Plan), which Special Exercise Period shall
end on the earlier of (A) the date the Option or SAR would have expired had the
Participant actually remained an employee of the Company, or (B) the fifth
anniversary of the date of termination of employment. Any question whether or
when a Participant has retired or terminated his employment with the consent of
the Company shall be determined by the Committee, and its determination shall be
final. Notwithstanding any other provision contained in this Plan, the Company
shall have the right, but shall not be required, to repurchase from any employee
who terminates his employment without the consent and approval of the Company,
within six months of the exercise of any Option or SAR, the shares of the
Company’s Stock so purchased or acquired by said employee at their original (or
exercise) price, provided that such repurchase right may not be exercised by the
Company in connection with or following the occurrence of a Change of Control.

(ii)    In the case of an employee Participant, except as otherwise determined
by the Committee, (A) each unvested Award (other than an Award of Options or
SARs) held by the Participant immediately prior to termination of employment
shall (I) in the case of Restricted Stock, be immediately forfeited, and (II) in
the case of any Restricted Stock Unit, immediately terminate and expire, and
(B) the Shares subject to each Stock Unit Award that is then vested shall be
delivered at the same time as they would have been delivered had the
Participants remained an employee; provided, that if the Participant’s
employment with the Company terminates after such the Participant has attained
age 62 and completed ten (10) years of Service (as defined in the Company’s
Retirement Plan), any Restricted Stock Unit previously granted to him under the
Plan shall become free of any and all restrictions. Notwithstanding the
foregoing, if the Participant’s employment is terminated for “cause” (as
determined by the Committee), all Restricted Stock and all Stock Units shall
immediately be forfeited, expire and terminate.

(iii)    In the case of a non-employee Participant, the treatment of Awards held
by the Participant upon termination of his or her service relationship with the
Company and its subsidiaries shall be as set forth in the applicable Award
documentation.

No Award nor any provision of the Plan shall confer upon any Participant any
right to continue in the Company’s employ or limit in any way the Company’s
right to terminate the Participant’s employment or other service relationship at
any time. In no event shall the loss of profit or potential profit in any award
constitute an element of damages in the event of termination of the employment
relationship of the participant, even if the termination is in violation of an
obligation of the Company or any of its subsidiaries.

10.    DEATH OF PARTICIPANT

Except as otherwise provided in Section 15 and except as the Committee may
otherwise determine, should a Participant die while in the employ of the Company
(or a subsidiary) or within a Special Exercise Period (if applicable), the
following rules shall apply: (a) if death occurs during employment, each Option
and SAR, to the extent exercisable immediately prior to death, shall be
exercisable by the Participant’s estate or by the person or persons designated
in the Participant’s last will and testament until the earlier of (i) the first
anniversary of death (or such earlier date as the Committee may establish at the
time of the grant) and (ii) the date on which the Option would have expired had
the Participant remained in the employ of the Company, and the balance, if any,
of such Options and SARs shall immediately expire, and (b) if death occurs
during a Special Exercise Period, if applicable, each Option and SAR will remain
exercisable during the remainder of such period to the extent it would have been
exercisable had the employee lived.



--------------------------------------------------------------------------------

11.    ADJUSTMENTS

a. In the event of a stock dividend, stock split or combination of Shares,
recapitalization or other change in the Company’s capitalization, or other
distribution to common shareholders other than normal cash dividends, after the
effective date of the Plan, the Committee will make such adjustments as it
determines are appropriate to the aggregate and other limits specified under
Section 4 above.

b. In any event referred to in paragraph (a), the Committee will also make any
appropriate adjustments to the number and kind of Shares of Stock or securities
subject to Awards then outstanding or subsequently granted, any exercise prices
relating to Awards and any other provision of Awards affected by such change.
The Committee may also make such adjustments to take into account material
changes in law or in accounting practices or principles, mergers,
consolidations, acquisitions, dispositions or similar corporate transactions, or
any other event, if it is determined by the Committee that adjustments are
appropriate to avoid distortion in the operation of the Plan.

12.    RIGHTS AS A SHAREHOLDER

Except as specifically provided by the Plan, the receipt of an Award will not
give a Participant rights as a shareholder; the Participant will obtain such
rights, subject to any limitations imposed by the Plan or the instrument
evidencing the Award, upon actual receipt of Shares.

13.    CONDITIONS ON DELIVERY OF STOCK

The Company will not be obligated to deliver any Shares pursuant to the Plan or
to remove any restrictions or legends from Shares previously delivered under the
Plan until, (a) in the opinion of the Company’s counsel, all applicable federal
and state laws and regulations have been complied with, (b) if the outstanding
Shares are at the time listed on any stock exchange, the Shares to be delivered
have been listed or authorized to be listed on such exchange upon official
notice of notice of issuance, and (c) all other legal matters in connection with
the issuance and delivery of such Shares have been approved by the Company’s
counsel. If the sale of Shares has not been registered under the Securities Act
of 1933, as amended, the Company may require, as a condition to exercise of the
Award, such representations and agreements as counsel for the Company may
consider appropriate to avoid violation of such Act and may require that the
certificates evidencing such Shares bear an appropriate legend restricting
transfer.

If an Award is exercised by the Participant’s legal representative, the Company
will be under no obligation to deliver Shares pursuant to such exercise until
the Company is satisfied as to the authority of such representative.

14.    TAX WITHHOLDING

The Company will have the right to deduct from any cash payment under the Plan
taxes that are required to be withheld and further to condition the obligation
to deliver or vest Shares under this Plan upon the Participant’s paying the
Company such amount as it may request to satisfy any liability for applicable
withholding taxes. The Committee may in its discretion permit Participants to
satisfy all or part of their withholding liability (but not in excess of the
minimum withholding required by law) by delivery of Shares with a Fair Market
Value equal to such liability or by having the Company withhold from Stock
delivered upon exercise of an Award, Shares whose Fair Market Value is equal to
such liability.

15.    CHANGE OF CONTROL

a. For purposes of this Plan, “Change of Control” shall mean the occurrence of
any one of the following events:

(1) any “person” (as such term is defined in Section 3(a)(9) of the Exchange Act
and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes
a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (1) shall not be deemed to
be a Change of Control if such event results from any of the following: (i) the
acquisition of Company Voting Securities by the Company or any of its
subsidiaries, (ii) the acquisition of Company Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries, (iii) the acquisition of Company Voting Securities by any
underwriter temporarily holding securities pursuant to an offering of such
securities, or



--------------------------------------------------------------------------------

(iv) the acquisition of Company Voting Securities pursuant to a Non-Qualifying
Transaction (as defined in paragraph (3) below);

(2) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Non-employee directors”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof, whose election or nomination for election was
approved (either by a specific vote or by approval of the proxy statement of the
Company in which such individual is named as a nominee for director, without
written objection to such nomination) by a vote of at least two-thirds of the
non-employee directors who were, as of the date of such approval, Incumbent
Non-employee directors, shall be an Incumbent Director; provided, however, that
no individual initially appointed, elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of non-employee directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be an Incumbent Director;

(3) the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (i) the Company or (ii) any of
its wholly owned subsidiaries pursuant to which, in the case of this clause
(ii), Company Voting Securities are issued or issuable (any event described in
the immediately preceding clauses (i) or (ii), a “Reorganization”) or (iii) the
sale or other disposition of all or substantially all of the assets of the
Company to an entity that is not an affiliate of the Company (a “Sale”), unless
immediately following such Reorganization or Sale: (A) more than 50% of the
total voting power (in respect of the election of non-employee directors, or
similar officials in the case of an entity other than a corporation) of (x) the
entity resulting from such Reorganization, or the entity which has acquired all
or substantially all of the assets of the Company in such Sale (in either case,
the “Surviving Entity”), or (y) if applicable, the ultimate parent entity that
directly or indirectly has beneficial ownership of more than 50% of the total
voting power (in respect of the election of non-employee directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (B) no person (other
than any employee benefit plan (or related trust) sponsored or maintained by the
Surviving Entity or the Parent Entity) is or becomes the beneficial owner,
directly or indirectly, of 30% or more of the total voting power (in respect of
the election of non-employee directors, or similar officials in the case of an
entity other than a corporation) of the outstanding voting securities of the
Parent Entity (or, if there is no Parent Entity, the Surviving Entity) and
(C) at least a majority of the members of the board of non-employee directors
(or similar officials in the case of an entity other than a corporation) of the
Parent Entity (or, if there is no Parent Entity, the Surviving Entity) following
the consummation of the Reorganization or Sale were, at the time of the approval
by the Board of the execution of the initial agreement providing for such
Reorganization or Sale, Incumbent Non-employee directors (any Reorganization or
Sale which satisfies all of the criteria specified in (A), (B) and (C) above
shall be deemed to be a “Non-Qualifying Transaction”); or

(4) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, (a) if any person becomes the beneficial owner of
30% or more of the combined voting power of Company Voting Securities solely as
a result of the acquisition of Company Voting Securities by the Company which
reduces the number of Company Voting Securities outstanding, such increased
amount shall be deemed not to result in a Change of Control; provided, however,
that if such person subsequently becomes the beneficial owner of additional
Company Voting Securities that increases the percentage of outstanding Company
Voting Securities beneficially owned by such person, a Change of Control of the
Company shall then be deemed to occur, and (b) if the vesting, acceleration or
delivery of cash or Share hereunder following a Change of Control (as defined
above) would be required to comply with the limitations of
Section 409(a)(2)(a)(v) of the Code and the guidance thereunder to avoid an
additional tax under Section 409A of the Code, such vesting, acceleration or
delivery of shares shall proceed only if such Change of Control constitutes a
change in ownership or control of the Company, or a change in ownership of the
Company’s assets, described in IRS Notice 2005-1 or any successor guidance.

b. Immediately prior to a Change of Control or at such earlier time as the
Committee may determine to effectuate the purposes of the Plan, each outstanding
Option and SAR shall become fully vested and immediately exercisable, each
outstanding share of Restricted Stock and each outstanding Restricted Stock Unit
shall immediately become free of all restrictions and conditions, and the Stock
subject to each Stock Unit shall be immediately delivered to the holder thereof.
In addition, with respect to Options and SARs the Committee may provide for any
of the following actions (or such other actions it deems appropriate) in its
sole discretion:



--------------------------------------------------------------------------------

(i) each holder of an outstanding Option or SAR shall be given (A) written
notice of the occurrence of the Change of Control at least 20 days prior to its
proposed effective date (as specified in such notice) and (B) an opportunity
during the period commencing with delivery of such notice and ending 10 days
prior to such proposed effective date, to exercise the Option or SAR in full,
provided that upon the occurrence of the Change of Control all Options and SARs,
to the extent not so exercised, shall automatically terminate; or

(ii) each holder of an outstanding Option or SAR shall, upon the Change of
Control, become entitled to receive a cash lump sum payment in an amount equal
to the product of (A) the excess, if any, of (i) the amount of consideration per
Share received by the holders of Stock in the Change of Control over (ii) the
exercise price per Share under such Option or SAR multiplied by (B) the number
of Shares subject to such Option or SAR, and such Option or SAR shall be
canceled upon the Change of Control; or

(iii) either the Surviving Entity or the Parent Entity, as the case may be (the
“New Grantor”) shall provide to each holder of an outstanding Option or SAR,
upon the Change of Control, in exchange for the cancellation of such Option or
SAR, a substitute or replacement option or stock appreciation right in respect
of the common stock of such New Grantor (the “New Option”), with appropriate
adjustments to the exercise price and number of shares of New Grantor common
stock issuable upon the exercise of the New Option as deemed appropriate by the
Committee (and which, in the case of ISOs, are necessary to ensure that the New
Option also qualifies as an ISO). The New Option (i) shall be fully vested and
immediately exercisable, (ii) shall, in the event the employment with the
Company or the New Grantor (and its or their subsidiaries and affiliates) of the
holder of such New Option is terminated during the two-year period immediately
following the Change of Control, remain exercisable for the remainder of the
originally scheduled term of the original Option or SAR and (iii) shall
otherwise be subject to the same terms and conditions as were applicable to the
original Option or SAR, except as may otherwise be agreed by the Committee prior
to the Change of Control.

c. In the event of (i) a consolidation, merger, or similar transaction or series
of related transactions, including a sale or other disposition of stock, in
which the Company is not the surviving corporation or which results in the
acquisition of all or substantially all of the Company’s then outstanding common
stock by a single person or entity or by a group of persons and/or entities
acting in concert, (ii) a sale or transfer of all or substantially all the
Company’s assets, or (iii) a dissolution or liquidation of the Company, in each
case other than any such transaction that constitutes a Change of Control, the
Committee may, by vote of a majority of the members of the Committee who are
Incumbent Non-employee directors, make such provision for outstanding Awards
(including the termination of such Awards, the assumption or Awards, or the
substitution of replacement awards) as it deems appropriate.

16.    AMENDMENTS AND TERMINATION

The Committee will have the authority to make such amendments to any terms and
conditions applicable to outstanding Awards as are consistent with this Plan
provided that, except for adjustments under Section 11 hereof, no such action
will modify such Award in a manner adverse to the Participant without the
Participant’s consent (or that of the Participant’s permitted transferee in the
case of an Award that has been transferred in accordance with the terms of this
Plan and the applicable Award) except as such modification is provided for or
contemplated in the terms of the Award. Notwithstanding the preceding sentence,
the Committee will not reprice any stock option (whether by modification of the
exercise price, replacement, or cancellation and regrant) without shareholder
approval.

The Board may amend, suspend or terminate the Plan except that no such action
may be taken, without shareholder approval, which would effectuate any change
for which shareholder approval is required pursuant to Section 16 of the
Exchange Act.

17.    PRIOR PLANS

This Plan is intended to replace the Millipore Corporation 1995 Combined Stock
Option Plan, as amended and the 1995 Long Term Restricted Stock (Incentive) Plan
for Senior Management (collectively the “Prior Plans”), which Prior Plans were
automatically terminated and replaced and superseded by this Plan on the date on
which this Plan initially became effective, except that any option or restricted
stock granted under the Prior Plans shall remain in effect pursuant to their
terms.

This Plan is intended to replace the Millipore Corporation 1999 Stock Plan for
Non-Employee Directors, as amended, which Millipore Corporation 1999 Stock Plan
for Non-Employee Directors shall automatically terminate and be replaced and
superseded by this Plan if this Plan is approved by shareholders of the Company
at the meeting of shareholders to be held on



--------------------------------------------------------------------------------

April 26, 2006, except that any option grant previously made under the Millipore
Corporation 1999 Stock Plan for Non-Employee Directors shall remain in effect
pursuant to its terms.

18.    MISCELLANEOUS

This Plan shall be governed by and construed in accordance with the laws of The
Commonwealth of Massachusetts without giving effect to the principles of
conflict of laws thereof.

It is intended that Awards under the Plan shall either (a) qualify as
compensatory arrangements that do not constitute “deferred compensation” subject
to Section 409A of the Code, or (b) satisfy the requirements of Section 409A of
the Code. The Plan and all Awards hereunder shall be construed accordingly.
Without limiting the generality of the foregoing, (i) no amendment of the Plan
or of any Award under the Plan made after October 3, 2004 shall, without the
consent of the affected Participant, be effective to the extent it would cause
any Award-related “deferred compensation” that would not otherwise be subject to
Section 409A of the Code to be subject to Section 409A of the Code, and (ii) any
provision of the Plan that could cause Award-related “deferred compensation”
subject to Section 409A of the Code to fail to satisfy the provisions thereof
may be amended by the Committee to the extent necessary to avoid such
disqualification, without regard to the limitations of Section 11.